FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 17, 2022

                                      No. 04-21-00553-CV

                          IN THE INTEREST OF L.M.C., A CHILD

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-16354
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER

        On May 12, 2022, the court received appellee’s brief. Appellee’s brief fails to comply
with Rule 9.5(d),(e) of the Texas Rules of Appellate Procedure. Under Rule 9.5(d),(e), a
document presented for filing in this court must contain a certificate of service, stating the date
and manner of service, and the name and address of each person served. TEX. R. APP. P.
9.5(d),(e). Appellee’s brief does not contain a proper certificate of service. We
therefore order appellee to promptly file a certificate of service that complies with Rule
9.5(d),(e), but not later than May 24, 2022.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court